ENVIRONMENTAL
AND
HAZARDOUS SUBSTANCES INDEMNITY AGREEMENT

THIS ENVIRONMENTAL AND HAZARDOUS SUBSTANCES INDEMNITY AGREEMENT (this
“Agreement”) dated as of September 28, 2007, is given by NNN HEALTHCARE/OFFICE
REIT E FLORIDA LTC, LLC, a Delaware limited liability company (“Borrower”) to
and for the benefit of KEYBANK NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent (“Agent”) for the Lenders now or hereafter
party to the Loan Agreement referred to below (Agent and Lenders being referred
to herein individually and collectively as “Lender”).

Recitals

On or about the date hereof, Borrower and Lender have entered into that certain
Loan Agreement (“Loan Agreement”) whereby Lender has agreed to make a loan (the
“Loan”) to Borrower in the principal amount of THIRTY MILLION FIVE HUNDRED
THOUSAND and NO/100 DOLLARS ($30,500,000.00). Payment of the Loan is secured by
the Mortgage which encumbers real property (“Property”) located in the Counties
of Broward, Orange and Duval, State of Florida, as described in the Mortgage.
Lender requires this Agreement as a condition to the Loan.

Agreements

In consideration of the Loan, Borrower agrees as follows:



1.   Definitions. Initially capitalized terms used and not otherwise defined
herein shall have the meanings respectively ascribed to them in the Loan
Agreement.



2.   Representations and Warranties. Borrower represents and warrants to Lender
as follows:



  (a)   Except as specifically disclosed in the Environmental Reports listed on
Exhibit A attached hereto (“Environmental Reports”), to the best of Borrower’s
knowledge, the Property has been and is free from contamination by Hazardous
Material, and no release of any Hazardous Material has occurred on, onto or
about the Property;



  (b)   Except as specifically disclosed in the Environmental Reports, to the
best of Borrower’s knowledge, the Property currently complies with all
Environmental Laws;



  (c)   To the best of Borrower’s knowledge, all necessary notices have been
filed and all required permits, licenses and other authorizations have been
obtained, including those relating to the generation, treatment, storage,
disposal or use of Hazardous Material at the Property;



  (d)   To the best of Borrower’s knowledge, there is no present, past or
threatened investigation, inquiry or proceeding relating to the environmental
condition of, or to events on or about, the Property; and



  (e)   Borrower has not, nor will it, release or waive the liability of any
previous owner, lessee or operator of the Property or any party who may be
potentially responsible for the presence of or removal of Hazardous Material
from the Property, nor has it made promises of indemnification regarding
Hazardous Material on the Property to any party, except as contained herein and
in the Loan Documents.



3.   Covenants. Borrower shall:



  (a)   Comply, and cause all other persons on or occupying the Property to
comply, with all Laws relating to Hazardous Material;



  (b)   Not install, use, generate, manufacture, store, treat, release or
dispose of, nor permit the installation, use, generation, storage, treatment,
release or disposal of, Hazardous Material on, under or about the Property;



  (c)   Immediately advise Agent in writing of:



  (i)   Any and all Environmental Proceedings;



  (ii)   The presence of any Hazardous Material on, under or about the Property
of which Lender has not previously been advised in writing;



  (iii)   Any remedial action taken by, or on behalf of, any Borrower in
response to any Hazardous Material on, under or about the Property or to any
Environmental Proceedings of which Lender has not previously been advised in
writing;



  (iv)   The discovery by any Borrower of the presence of any Hazardous Material
on, under or about any real property or bodies of water adjoining or in the
vicinity of the Property; and



  (v)   The discovery by any Borrower of any occurrence or condition on any real
property adjoining or in the vicinity of the Property that could cause the
Property or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of the Property under any Laws relating to
Hazardous Material;



  (d)   Provide Agent with copies of all reports, analyses, notices, licenses,
approvals, orders, correspondences or other written materials in its possession
or control relating to the environmental condition of the Property or real
property or bodies of water adjoining or in the vicinity of the Property or
Environmental Proceedings immediately upon receipt, completion or delivery of
such materials;



  (e)   Not install or allow to be installed any tanks on, at or under the
Property, except for temporary above-ground tanks used in connection with the
corrective actions described in the Environmental Report;



  (f)   Not create or permit to continue in existence any lien (whether or not
such lien has priority over the lien created by the Mortgage) upon the Property
imposed pursuant to any Environmental Laws; and



  (g)   Not change or alter the present use of the Property unless Borrower
shall have notified Agent thereof in writing and Agent shall have determined, in
its sole and absolute discretion, that such change or modification will not
result in the presence of Hazardous Material on the Property in question in such
a level that would increase the potential liability for Environmental
Proceedings.



4.   Right of Entry and Disclosure. Borrower grants to Lender its agents,
employees, consultants and contractors, an irrevocable license and authorization
to enter upon and inspect the Property at reasonable times and upon reasonable
advance notice, and conduct such environmental audits and tests, including,
without limitation, subsurface testing, soils and groundwater testing, and other
tests which may physically invade the Property, in its sole and absolute
discretion, determine are necessary or desirable. With respect to invasive
testing, such as soil borings, Lender shall consult with Borrower in advance of
such tests. Lender agrees, however, that it shall not conduct any such audits,
unless an Event of Default exists under the Loan Documents or Lender has reason
to believe that such audit may disclose the presence or release of Hazardous
Material or unless an environmental audit deems further testing necessary.
Without limiting the generality of the foregoing, Borrower agrees that Lender
shall have the right to appoint a receiver to enforce this right to enter and
inspect the Property to the extent such authority is provided under applicable
law. All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with any inspection, audit or testing conducted in accordance with
this Section 4 shall be paid by Borrower. The results of all investigations and
reports prepared by Lender shall be and at all times remain the property of
Lender and under no circumstances shall Lender have any obligation whatsoever to
disclose or otherwise make available to Borrower or any other party such results
or any other information obtained by it in connection with such investigations
and reports; provided, however, that if there exists no Event of Default under
the Loan Documents, if requested by Borrower, Lender shall provide to Borrower a
copy of the written report with respect to any inspection, audit or testing for
which Borrower has paid hereunder. Lender hereby reserves the right, and
Borrower hereby expressly authorize Lender to make available to any party in
connection with a sale of the Property any and all reports, whether prepared by
Lender or prepared by Borrower and provided to Lender (collectively, the
“Environmental Reports”) which Lender may have with respect to the Property.
Borrower consents to Lender notifying any party under such circumstances of the
availability of any or all of the Environmental Reports and the information
contained therein. Borrower further agrees that Lender may disclose such
Environmental Reports to any governmental agency or authority if they reasonably
believe that they are required to disclose any matter contained therein to such
agency or authority; provided that Lender shall give Borrower at least 48 hours
prior written notice before so doing. Borrower acknowledges that Lender cannot
control or otherwise assure the truthfulness or accuracy of the Environmental
Reports, and that the release of the Environmental Reports, or any information
contained therein, to prospective bidders at any foreclosure sale of the
Property may have a material and adverse effect upon the amount which a party
may bid at such sale. Borrower agrees that Lender shall not have any liability
whatsoever as a result of delivering any or all of the Environmental Reports or
any information contained therein to any third party, and Borrower releases and
forever discharges Lender from any and all claims, damages, or causes of action
arising out of connected with or incidental to the Environmental Reports or the
delivery thereof.



5.   Borrower’s Remedial Work.



  (a)   Borrower shall promptly perform or with respect to the corrective
actions described in the Environmental Reports, cause to be performed any and
all necessary remedial work (“Remedial Work”) in response to any Environmental
Proceedings or the presence, storage, use, disposal, transportation, discharge
or release of any Hazardous Material on, under or about any of the Property;
provided, however, that Borrower shall perform or cause to be performed such
Remedial Work so as to minimize any impairment to Lender’s security under the
Loan Documents.



  (b)   All Remedial Work shall be conducted:



  (i)   In a diligent and timely fashion by licensed contractors acting under
the supervision of a consulting environmental engineer;



  (ii)   Pursuant to a detailed written plan for the Remedial Work approved by
any public or private agencies or persons with a legal or contractual right to
such approval;



  (iii)   With such insurance coverage pertaining to liabilities arising out of
the Remedial Work as is then customarily maintained with respect to such
activities; and



  (iv)   Only following receipt of any required permits, licenses or approvals.



  (c)   The selection of the Remedial Work contractors and consulting
environmental engineer, the contracts entered into with such parties, any
disclosures to or agreements with any public or private agencies or parties
relating to Remedial Work and the written plan for the Remedial Work (and any
changes thereto) shall each be subject to Agent’s prior written approval, which
shall not be unreasonably withheld or delayed. In addition, Borrower shall
submit to Agent, promptly upon receipt or preparation, copies of any and all
reports, studies, analyses, correspondence, governmental comments or approvals,
proposed removal or other Remedial Work contracts and similar information
prepared or received by Borrower in connection with any Remedial Work, or
Hazardous Material relating to the Property. All costs and expenses of such
Remedial Work shall be paid by Borrower, including, without limitation, the
charges of the Remedial Work contractors and the consulting environmental
engineer, any taxes or penalties assessed in connection with the Remedial Work
and Lender’s reasonable fees and out-of-pocket costs incurred in connection with
monitoring or review of such Remedial Work. Lender shall have the right but not
the obligation to join and participate in, as a party if it so elects, any legal
proceedings or actions initiated in connection with any Environmental
Proceedings.



6.   Indemnity. Borrower shall protect, indemnify, defend and hold Lender and
any successors to Lender’s interest in the Property, and any other Person who
acquires any portion of the Property at a foreclosure sale or otherwise through
the exercise of Lender’s rights and remedies under the Loan Documents, and all
directors, officers, employees and agents of all of the aforementioned
indemnified parties, harmless from and against any and all actual or potential
claims, liabilities, damages (direct or indirect), losses, fines, penalties,
judgments, awards, costs and expenses (including, without limitation, reasonable
attorney fees and costs and expenses of investigation) (collectively,
“Expenses”) which arise out of or relate in any way to any breach of any
representation, warranty or covenant contained herein, or any Environmental
Proceedings or any use, handling, production, transportation, disposal, release
or storage of any Hazardous Material in, under or on the Property, whether by
any Borrower or any other person, including, without limitation:



  (a)   All foreseeable and all unforeseeable Expenses arising out of:



  (b)   Environmental Proceedings or the use, generation, storage, discharge or
disposal of Hazardous Material by Borrower, any prior owner or operator of the
Property or any person on or about the Property;



  (c)   Any residual contamination affecting any natural resource or the
environment; or



  (d)   Any exercise by Lender of any of its rights and remedies hereunder; and



  (e)   The costs of any required or necessary investigation, assessment,
testing, remediation, repair, cleanup, or detoxification of the Property and the
preparation of any closure or other required plans.

Borrower’ liability to the aforementioned indemnified parties shall arise upon
the earlier to occur of (1) discovery of any Hazardous Material on, under or
about the Property, or (2) the institution of any Environmental Proceedings, and
not upon the realization of loss or damage, and Borrower shall pay to Lender
from time to time, immediately upon request, an amount equal to such Expenses,
as reasonably determined by Lender. In addition, in the event any Hazardous
Material is removed, or caused to be removed from the Property, by Borrower,
Lender or any other person, the number assigned by the U.S. Environmental
Protection Agency to such Environmental Proceedings or any similar
identification shall in no event be in the name of Lender or identify the Lender
as a generator, arranger or other designation. The foregoing indemnity shall not
include Expenses arising solely from Hazardous Material which first exist on the
Property following the date on which the Lender takes title to the Property,
whether by foreclosure of the Mortgage, deed-in-lieu thereof or otherwise.



7.   Remedies Upon Default. In addition to any other rights or remedies Lender
may have under this Agreement, at law or in equity, in the event that Borrower
shall fail to timely comply with any of the provisions hereof, or in the event
that any representation or warranty made herein proves to be false or
misleading, then, in such event, after (i) delivering written notice to
Borrower, which notice specifically states that Borrower have failed to comply
with the provisions of this Agreement; and (ii) the expiration of the earlier to
occur of the thirty (30) day period after receipt of such notice or the cure
period, if any, permitted under any applicable law, rule, regulation or order
with which Borrower shall have failed to comply, Lender may declare an Event of
Default under the Loan Documents and exercise any and all remedies provided for
therein, and/or do or cause to be done whatever is reasonably necessary to cause
the Property to comply with all Laws relating to Hazardous Material and other
applicable Laws, rules, regulations or orders and the cost thereof shall
constitute an Expense hereunder and shall become immediately due and payable
without notice and with interest thereon at the Default Rate until paid.
Borrower shall give to Lender and its agents and employees access to the
Property for the purpose of effecting such compliance and hereby specifically
grant to Lender a license, effective upon expiration of the applicable period as
described above, if any, to do whatever is necessary to cause the Property to so
comply, including, without limitation, to enter the Property and remove
therefrom any Hazardous Material or otherwise comply with any Laws relating to
Hazardous Material.



8.   Obligations. The obligations set forth herein, including, without
limitation, Borrower’ obligation to pay Expenses hereunder, are collectively
referred to as, the “Environmental Obligations”. Notwithstanding any term or
provision contained herein or in the Loan Documents, the Environmental
Obligations are unconditional. Borrower shall be fully and personally liable for
the Environmental Obligations hereunder, and such liability shall not be limited
to the original principal amount of the Loan. The Environmental Obligations
shall survive the repayment of the Loan and any foreclosure, deed-in-lieu of
foreclosure or similar proceedings by or through which Lender or any of its
affiliates, nominees, successors or assigns or any other person bidding at a
foreclosure sale may obtain title to the Property or any portion thereof.



9.   Waiver. No waiver of any provision of this Agreement nor consent to any
departure by Borrower therefrom shall in any event be effective unless the same
shall be in writing and signed by Lender and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. No notice to or demand on Borrower shall in any case entitle
Borrower to any other or further notice or demand in similar or other
circumstances.



10.   Exercise of Remedies. No failure on the part of Lender to exercise and no
delay in exercising any right or remedy hereunder, at law or in equity, shall
operate as a waiver thereof. Lender shall not be estopped to exercise any such
right or remedy at any future time because of any such failure or delay; nor
shall any single or partial exercise of any such right or remedy preclude any
other or further exercise of such right or remedy or the exercise of any other
right or remedy.



11.   Assignment. Lender may assign its interest under this Agreement to any
successor to its respective interests in the Property or the Loan Documents.
This Agreement may not be assigned or transferred, in whole or in part, by
Borrower and any purported assignment by Borrower of this Agreement shall be
void ab initio and of no force or effect.



12.   Governing Law. This Agreement shall be governed by, and shall be construed
in accordance with, the laws of the State of Florida.



13.   Modifications. This Agreement may be amended or modified only by an
instrument in writing which by its express terms refers to this Agreement and
which is duly executed by Borrower and consented to in writing by Lender.



14.   Attorneys’ Fees. If Lender commences litigation for the interpretation,
enforcement, termination, cancellation or rescission of this Agreement, or for
damages for the breach of this Agreement, Lender shall be entitled to its
reasonable attorneys’ fees (including, but not limited to, in-house counsel
fees) and court and other costs incurred in connection therewith.



15.   Interpretation. This Agreement has been negotiated by parties
knowledgeable in the matters contained herein, with the advice of counsel, is to
be construed and interpreted in absolute parity, and shall not be construed or
interpreted against any party by reason of such party’s preparation of the
initial or any subsequent draft of the Loan Documents or this Agreement.



16.   Severability. If any term or provision of this Agreement shall be
determined to be illegal or unenforceable, all other terms and provisions in
this Agreement shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by law.



17.   Other Laws. Nothing in this Agreement, and no exercise by Lender of its
rights or remedies under this Agreement, shall impair, constitute a waiver of,
or in any way affect Lender’s rights and remedies with respect to Borrower under
any Laws relating to Hazardous Material, including without limitation,
contribution provisions or private right of action provisions under such Laws
relating to Hazardous Material.



18.   Notices. Any notice, demand, request or other communication which any
party hereto may be required or may desire to give hereunder shall be given as
provided in the Loan Agreement.



19.   Captions. The headings of each section herein are for convenience only and
do not limit or construe the contents of any provisions of this Agreement.

IN WITNESS WHEREOF, this Agreement has been signed as of the day and year first
above written.

“Borrower”

NNN HEALTHCARE/OFFICE REIT
E FLORIDA LTC, LLC, a Delaware
limited liability company

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Authorized Signatory

